Exhibit 10.1

AMENDED AND RESTATED

CANCER GENETICS, INC.

2011 EQUITY INCENTIVE PLAN

1. Establishment and Purpose

The purpose of the Amended and Restated Cancer Genetics, Inc. 2011 Equity
Incentive Plan (the “Plan”) is to provide a means whereby eligible employees,
officers, non-employee directors and other individual service providers develop
a sense of proprietorship and personal involvement in the development and
financial success of the Company and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its stockholders. The Company, by means of the Plan, seeks to retain
the services of such eligible persons and to provide incentives for such persons
to exert maximum efforts for the success of the Company and its Subsidiaries.

The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Stock Units, Performance
Shares, Performance Units, Incentive Bonus Awards, Other Cash-Based Awards and
Other Stock-Based Awards. This Plan, as amended and restated, shall become
effective upon the date set forth in Section 19.1 hereof.

2. Definitions

Wherever the following capitalized terms are used in the Plan, they shall have
the meanings specified below:

2.1 “Affiliate” means, with respect to a Person, a Person that directly or
indirectly Controls, or is Controlled by, or is under common Control with, such
Person.

2.2 “Applicable Law” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

2.3 “Award” means an award of a Stock Option, Stock Appreciation Right,
Restricted Stock, Stock Unit, Performance Share, Performance Unit, Incentive
Bonus Award, Other Cash-Based Award and/or Other Stock-Based Award granted under
the Plan.

2.4 “Award Agreement” means either (i) a written or electronic agreement entered
into between the Company and a Participant setting forth the terms and
conditions of an Award including any amendment or modification thereof, or
(ii) a written or electronic statement issued by the Company to a Participant
describing the terms and provisions of such Award, including any amendment or
modification thereof. The Committee may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant. Each Award Agreement shall be subject to the terms
and conditions of the Plan and need not be identical.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Change in Control” shall be deemed to have occurred if any one of the
following events shall occur:

(i) Any Person becomes the beneficial owner (as defined in Rule 13(d)-3 under
the Exchange Act) of shares of Common Stock representing more than 50% of the
total number of votes that may be cast for the election of directors of the
Company;



--------------------------------------------------------------------------------

(ii) The consummation of any merger or other business combination of the
Company, sale of all or substantially all of the Company’s assets or combination
of the foregoing transactions (a “Transaction”), other than a Transaction
involving only the Company and one or more of its subsidiaries, or a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction continue to have a majority of the voting power in the resulting
entity;

(iii) Within any 12-month period beginning on or after the Effective Date, the
persons who were directors of the Company immediately before the beginning of
such period (the “Incumbent Directors”) shall cease (for any reason other than
death) to constitute at least a majority of the Board (or the board of directors
of any successor to the Company); provided that any director who was not a
director as of the date hereof shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually or by prior operation of the foregoing
unless such election, recommendation or approval was the result of an actual or
threatened election contest of the type contemplated by Rule 14a-11 promulgated
under the Exchange Act or any successor provision; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

2.7 “Code” means the Internal Revenue Code of 1986, as amended. For purposes of
this Plan, references to sections of the Code shall be deemed to include
references to any applicable regulations thereunder and any successor or similar
provision.

2.8 “Committee” means the committee of the Board delegated with the authority to
administer the Plan, or the full Board, as provided in Section 3 of the Plan.
With respect to any decision involving an Award intended to satisfy the
requirements of Section 162(m) of the Code, the Committee shall consist of two
or more directors of the Company who are “outside directors” within the meaning
of Section 162(m) of the Code. With respect to any decision relating to a
Reporting Person, the Committee shall consist solely of two or more directors
who are disinterested within the meaning of Rule 16b-3 promulgated under the
Exchange Act, as amended from time to time, or any successor provision. The fact
that a Committee member shall fail to qualify under any of these requirements
shall not invalidate an Award if the Award is otherwise validly made under the
Plan. The Board may at any time appoint additional members to the Committee,
remove and replace members of the Committee with or without cause, and fill
vacancies on the Committee however caused.

2.9 “Common Stock” means the Company’s Common Stock, par value $.0001 per share.

2.10 “Company” means Cancer Genetics, Inc., a Delaware corporation, and any
successor thereto as provided in Section 16.8.

2.11 “Control” means, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, or the power to appoint
directors of the Company, whether through the ownership of voting securities, by
contract or otherwise (the terms “Controlled by” and “under common Control with”
shall have correlative meanings).

2.12 “Date of Grant” means the date on which an Award under the Plan is granted
by the Committee, or such later date as the Committee may specify to be the
effective date of an Award.

2.13 “Disability” means a Participant being considered “disabled” within the
meaning of Section 409A of the Code and Treasury Regulation 1.409A-3(i)(4), as
well as any successor regulation or interpretation.

2.14 “Effective Date” means the date set forth in Section 19.1 hereof.

2.15 “Eligible Person” means any person who is an employee, officer, director,
consultant, advisor or other individual service provider of the Company or any
Subsidiary, or any person who is determined by the Committee to be a prospective
employee, officer, director, consultant, advisor or other individual service
provider of the Company or any Subsidiary.



--------------------------------------------------------------------------------

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.17 “Fair Market Value” of a share of Common Stock shall be, as applied to a
specific Date of Grant (i) the closing price of a share of Common Stock as of
the Date of Grant on the principal established stock exchange or national market
system on which the Common Stock is then traded (or, if there is no trading in
the Common Stock as of such Date of Grant, the closing price of a share of
Common Stock on the most recent date preceding the Date of Grant on which trades
of the Common Stock were recorded), or (ii) if the shares of Common Stock are
not then traded on an established stock exchange or national market system but
are then traded in an over-the-counter market, the average of the closing bid
and asked prices for the shares of Common Stock in such over-the-counter market
as of the Date of Grant (or, if there are no closing bid and asked prices for
the shares of Common Stock as of such Date of Grant, the average of the closing
bid and the asked prices for the shares of Common Stock on the most recent date
preceding such Date of Grant on which such closing bid and asked prices are
available on such over-the-counter market), or (iii) if the shares of Common
Stock are not then listed on a national securities exchange or national market
system or traded in an over-the-counter market, the price of a share of Common
Stock as determined by the Committee in its discretion in a manner consistent
with Section 409A of the Code and Treasury Regulation 1.409A-1(b)(5)(iv), as
well as any successor regulation or interpretation.

2.18 “Incentive Bonus Award” means an Award granted under Section 12 of the
Plan.

2.19 “Incentive Stock Option” means a Stock Option granted under Section 6
hereof that is intended to meet the requirements of Section 422 of the Code and
the regulations promulgated thereunder.

2.20 “Nonqualified Stock Option” means a Stock Option granted under Section 6
hereof that is not an Incentive Stock Option.

2.21 “Other Cash-Based Award” means a contractual right granted to an Eligible
Person under Section 13 hereof entitling such Eligible Person to receive a cash
payment at such times, and subject to such conditions, as are set forth in the
Plan and the applicable Award Agreement.

2.22 “Other Stock-Based Award” means a contractual right granted to an Eligible
Person under Section 13 representing a notional unit interest equal in value to
a share of Common Stock to be paid and distributed at such times, and subject to
such conditions as are set forth in the Plan and the applicable Award Agreement.

2.23 “Participant” means any Eligible Person who holds an outstanding Award
under the Plan.

2.24 “Performance Measures” mean the measures of performance of the Company and
its Subsidiaries as more fully described in Section 14 of the Plan and Exhibit A
hereto.

2.25 “Performance Shares” means a contractual right granted to an Eligible
Person under Section 10 hereof representing a notional unit interest equal in
value to a share of Common Stock to be paid and distributed at such times, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

2.26 “Performance Unit” means a contractual right granted to an Eligible Person
under Section 11 hereof representing a notional dollar interest as determined by
the Committee to be paid and distributed at such times, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

2.27 “Person” shall mean any individual, partnership, firm, trust, corporation,
limited liability company or other similar entity. When two or more Persons act
as a partnership, limited partnership, syndicate or other group for the purpose
of acquiring, holding or disposing of Common Stock, such partnership, limited
partnership, syndicate or group shall be deemed a “Person”.

2.28 “Plan” means the Amended and Restated Cancer Genetics, Inc. 2011 Equity
Incentive Plan, as set forth herein and as may be amended from time to time.



--------------------------------------------------------------------------------

2.29 “Reporting Person” means an officer, director or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

2.30 “Restricted Stock Award” means a grant of shares of Common Stock to an
Eligible Person under Section 8 hereof that are issued subject to such vesting
and transfer restrictions and such other conditions as are set forth in the Plan
and the applicable Award Agreement.

2.31 “Securities Act” means the Securities Act of 1933, as amended.

2.32 “Service” means a Participant’s employment or other service relationship
with the Company or any Subsidiary.

2.33 “Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, upon the exercise of such right, in such amount and at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

2.34 “Stock Option” means a contractual right granted to an Eligible Person
under Section 6 hereof to purchase shares of Common Stock at such time and
price, and subject to such conditions, as are set forth in the Plan and the
applicable Award Agreement.

2.35 “Stock Unit Award” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid and distributed at such times, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.

2.36 “Subsidiary” means an entity (whether or not a corporation) that is wholly
or majority owned or Controlled, directly or indirectly, by the Company;
provided, however, that with respect to Incentive Stock Options, the term
“Subsidiary” shall include only an entity that qualifies under Section 424(f) of
the Code as a “subsidiary corporation” with respect to the Company.

3. Administration

Section 3.1 Committee Members. The Plan shall be administered by the Committee;
provided that the entire Board may act in lieu of the Committee on any matter,
subject to Code Section 162(m) and 16b-3 Award requirements referred to in
Section 2.8 of the Plan. If and to the extent permitted by Applicable Law, the
Committee may authorize one or more Reporting Persons (or other officers) to
make Awards to Eligible Persons who are not Reporting Persons (or other officers
whom the Committee has specifically authorized to make Awards). Subject to
Applicable Law and the restrictions set forth in the Plan, the Committee may
delegate administrative functions to individuals who are Reporting Persons,
officers, or employees of the Company or its Subsidiaries.

Section 3.2 Committee Authority. The Committee shall have such powers and
authority as may be necessary or appropriate for the Committee to carry out its
functions as described in the Plan. Subject to the express limitations of the
Plan, the Committee shall have authority in its discretion to determine the
Eligible Persons to whom, and the time or times at which, Awards may be granted,
the number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance criteria,
performance goals and other conditions of an Award, the duration of the Award,
and all other terms of the Award. Subject to the terms of the Plan, the
Committee shall have the authority to amend the terms of an Award in any manner
that is not inconsistent with the Plan (including to extend the post-termination
exercisability period of Stock Options and Stock Appreciation Rights), provided
that no such action shall adversely affect the rights of a Participant with
respect to an outstanding Award without the Participant’s consent. The Committee
shall also have discretionary authority to interpret the Plan, to make all
factual determinations under the Plan, and to make all other determinations
necessary or advisable for Plan administration, including, without limitation,
to correct any defect, to supply any omission or to reconcile any inconsistency
in the Plan or any Award Agreement hereunder. The Committee may prescribe,
amend, and rescind rules and regulations relating to the Plan. The Committee’s
determinations under



--------------------------------------------------------------------------------

the Plan need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as it may select. All interpretations, determinations, and
actions by the Committee shall be final, conclusive, and binding upon all
parties.

Section 3.3 No Liability; Indemnification. Neither the Board nor any Committee
member, nor any Person acting at the direction of the Board or the Committee,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith with respect to the Plan, any Award or any
Award Agreement. The Company and its Subsidiaries shall pay or reimburse any
member of the Committee, as well as any other Person who takes action on behalf
of the Plan, for all reasonable expenses incurred with respect to the Plan, and
to the full extent allowable under Applicable Law shall indemnify each and every
one of them for any claims, liabilities, and costs (including reasonable
attorney’s fees) arising out of their good faith performance of duties on behalf
of the Company with respect to the Plan. The Company and its Subsidiaries may,
but shall not be required to, obtain liability insurance for this purpose.

4. Shares Subject to the Plan

Section 4.1 Share Limitation. Subject to adjustment pursuant to Section 4.2
hereof, the maximum aggregate number of shares of Common Stock which may be
issued under all Awards granted to Participants under the Plan shall be
2,000,000 shares, all of which may, but need not, be issued in respect of
Incentive Stock Options. Shares of Common Stock issued under the Plan may be
either authorized but unissued shares or shares held in the Company’s treasury.
Any shares of Common Stock subject to Awards that are settled in Common Stock
shall be counted against the maximum share limitations of this Section 4.1 as
one share of Common Stock for every share of Common Stock subject thereto,
regardless of the number of shares of Common Stock actually issued to settle the
Stock Option or Stock Appreciation Right upon exercise. To the extent that any
Award under the Plan payable in shares of Common Stock is forfeited, cancelled,
returned to the Company for failure to satisfy vesting requirements or upon the
occurrence of other forfeiture events, or otherwise terminates without payment
being made thereunder, the shares of Common Stock covered thereby will no longer
be counted against the foregoing maximum share limitations and may again be made
subject to Awards under the Plan pursuant to such limitations. Shares of Common
Stock that otherwise would have been issued upon the exercise of a Stock Option
or in payment with respect to any other form of Award, that are surrendered in
payment or partial payment of taxes required to be withheld with respect to the
exercise of such Stock Option or the making of such payment, will no longer be
counted against the foregoing maximum share limitations and may again be made
subject to Awards under the Plan pursuant to such limitations.

Section 4.2 Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary dividend, stock split, reverse
stock split, or other distribution with respect to the shares of Common Stock,
or any merger, reorganization, consolidation, combination, spin-off or other
similar corporate change, or any other change affecting the Common Stock, the
Committee shall, in the manner and to the extent that it deems appropriate and
equitable to the Participants and consistent with the terms of the Plan, cause
an adjustment to be made in (i) the maximum numbers and kind of shares provided
in Section 4.1 hereof, (ii) the numbers and kind of shares of Common Stock,
units, or other rights subject to then outstanding Awards, (iii) the price for
each share or unit or other right subject to then outstanding Awards, (iv) the
performance measures or goals relating to the vesting of an Award and (v) any
other terms of an Award that are affected by the event to prevent dilution or
enlargement of a Participant’s rights under an Award. Notwithstanding the
foregoing, in the case of Incentive Stock Options, any such adjustments shall,
to the extent practicable, be made in a manner consistent with the requirements
of Section 424(a) of the Code.

5. Participation and Awards

Section 5.1 Designation of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to



--------------------------------------------------------------------------------

determine and designate from time to time those Eligible Persons who are to be
granted Awards, the types of Awards to be granted and the number of shares of
Common Stock or units subject to Awards granted under the Plan. In selecting
Eligible Persons to be Participants and in determining the type and amount of
Awards to be granted under the Plan, the Committee shall consider any and all
factors that it deems relevant or appropriate.

Section 5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem or
in the alternative. To the extent deemed appropriate by the Committee, an Award
shall be evidenced by an Award Agreement as described in Section 16.1 hereof.

6. Stock Options

Section 6.1 Grant of Stock Option. A Stock Option may be granted to any Eligible
Person selected by the Committee. Subject to the provisions of Section 6.6
hereof and Section 422 of the Code, each Stock Option shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option. Section 6.2 Exercise Price. The exercise price per
share of a Stock Option shall not be less than 100 percent of the Fair Market
Value of a share of Common Stock on the Date of Grant, subject to adjustments as
provided for under Section 4.2, provided that the Committee may in its
discretion specify for any Stock Option an exercise price per share that is
higher than the Fair Market Value on the Date of Grant.

Section 6.3 Vesting of Stock Options. The Committee shall in its discretion
prescribe the time or times at which, or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable. The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods) and/or on the attainment of a specified
performance goal (or goals) established by the Committee in its discretion. The
Committee may, in its discretion, accelerate the vesting or exercisability of
any Stock Option at any time. The Committee in its sole discretion may allow a
Participant to exercise unvested Nonqualified Stock Options, in which case the
shares of Common Stock then issued shall be Restricted Stock having analogous
vesting restrictions to the unvested Nonqualified Stock Options.

Section 6.4 Term of Stock Options. The Committee shall in its discretion
prescribe in an Award Agreement the period during which a vested Stock Option
may be exercised, provided that the maximum term of a Stock Option shall be ten
(10) years from the Date of Grant. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary,
including by reason of voluntary resignation, death, Disability, termination for
cause or any other reason. Except as otherwise provided in this Section 6 or in
an Award Agreement as such agreement may be amended from time to time upon
authorization of the Committee, no Stock Option may be exercised at any time
during the term thereof unless the Participant is then in the Service of the
Company or one of its Subsidiaries.

Section 6.5 Stock Option Exercise. Subject to such terms and conditions as shall
be specified in an Award Agreement, a Stock Option may be exercised in whole or
in part at any time during the term thereof by notice in the form required by
the Company, and payment of the aggregate exercise price by certified or bank
check, or such other means as the Committee may accept. As set forth in an Award
Agreement or otherwise determined by the Committee, in its sole discretion, at
or after grant, payment in full or in part of the exercise price of an Option
may be made: (i) in the form of shares of Common Stock that have been held by
the Participant for such period as the Committee may deem appropriate for
accounting purposes or otherwise, valued at the Fair Market Value of such shares
on the date of exercise; (ii) by surrendering to the Company shares of Common
Stock otherwise receivable on exercise of the Option; (iii) by a cashless
exercise program implemented by the Committee in connection with the Plan;
and/or (iv) by such other method as may be approved by the Committee and set
forth in an Award Agreement. Subject to any governing rules or regulations, as
soon as practicable after receipt of written notification of exercise and full
payment of the exercise price and satisfaction of any applicable tax withholding
pursuant to Section 17.5, the Company shall deliver to the Participant evidence
of book entry shares of Common



--------------------------------------------------------------------------------

Stock, or upon the Participant’s request, Common Stock certificates in an
appropriate amount based upon the number of shares of Common Stock purchased
under the Option. Unless otherwise determined by the Committee, all payments
under all of the methods indicated above shall be paid in United States dollars
or shares of Common Stock, as applicable.

Section 6.6 Additional Rules for Incentive Stock Options.

(a) Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee under Treasury Regulation §1.421-7(h) of
the Company or any Subsidiary.

(b) Annual Limits. No Incentive Stock Option shall be granted to an Eligible
Person as a result of which the aggregate Fair Market Value (determined as of
the Date of Grant) of the stock with respect to which Incentive Stock Options
are exercisable for the first time in any calendar year under the Plan and any
other stock option plans of the Company or any Subsidiary would exceed $100,000,
determined in accordance with Section 422(d) of the Code. This limitation shall
be applied by taking Incentive Stock Options into account in the order in which
granted.

(c) Ten Percent Stockholders. If a Stock Option granted under the Plan is
intended to be an Incentive Stock Option, and if the Participant, at the time of
grant, owns stock possessing ten percent or more of the total combined voting
power of all classes of Common Stock of the Company or any Subsidiary, then
(A) the Stock Option exercise price per share shall in no event be less than 110
percent of the Fair Market Value of the Common Stock on the date of such grant
and (B) such Stock Option shall not be exercisable after the expiration of five
(5) years following the date such Stock Option is granted.

(d) Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two (2) years following the
Date of Grant or one (1) year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.

7. Stock Appreciation Rights

Section 7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may
be granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event.

Section 7.2 Base Price. The base price of a Stock Appreciation Right shall be
determined by the Committee in its sole discretion; provided, however, that the
base price for any grant of a Stock Appreciation Right shall not be less than
100 percent of the Fair Market Value of a share of Common Stock on the Date of
Grant, subject to adjustments as provided for under Section 4.2.

Section 7.3 Vesting Stock Appreciation Rights. The Committee shall in its
discretion prescribe the time or times at which, or the conditions upon which, a
Stock Appreciation Right or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock
Appreciation Right may be based on the continued Service of a Participant with
the Company or a Subsidiary for a specified time period (or periods) or on the
attainment of a specified performance goal (or goals) established by the
Committee in its discretion. The Committee may, in its discretion, accelerate
the vesting or exercisability of any Stock Appreciation Right at any time.

Section 7.4 Term of Stock Appreciation Rights. The Committee shall in its
discretion prescribe in an Award Agreement the period during which a vested
Stock Appreciation Right may be exercised, provided that the maximum term of a
Stock Appreciation Right shall be ten (10) years from the Date of Grant. A Stock
Appreciation Right may be earlier terminated as specified by the Committee and
set forth in an Award Agreement upon or following the termination of a
Participant’s Service with the Company or any Subsidiary,



--------------------------------------------------------------------------------

including by reason of voluntary resignation, death, Disability, termination for
cause or any other reason. Except as otherwise provided in this Section 7 or in
an Award Agreement as such agreement may be amended from time to time upon
authorization of the Committee, no Stock Appreciation Right may be exercised at
any time during the term thereof unless the Participant is then in the Service
of the Company or one of its Subsidiaries.

Section 7.5 Payment of Stock Appreciation Rights. Subject to such terms and
conditions as shall be specified in an Award Agreement, a vested Stock
Appreciation Right may be exercised in whole or in part at any time during the
term thereof by notice in the form required by the Company and payment of any
exercise price. Upon the exercise of a Stock Appreciation Right and payment of
any applicable exercise price, a Participant shall be entitled to receive an
amount determined by multiplying: (i) the excess of the Fair Market Value of a
share of Common Stock on the date of exercise of the Stock Appreciation Right
over the base price of such Stock Appreciation Right, by (ii) the number of
shares as to which such Stock Appreciation Right is exercised. Payment of the
amount determined under the immediately preceding sentence may be made, as
approved by the Committee and set forth in the Award Agreement, in shares of
Common Stock valued at their Fair Market Value on the date of exercise, in cash,
or in a combination of shares of Common Stock and cash, subject to applicable
tax withholding requirements set forth in Section 17.5. If Stock Appreciation
Rights are settled in shares of Common Stock, then as soon as practicable
following the date of settlement the Company shall deliver to the Participant
evidence of book entry shares of Common Stock, or upon the Participant’s
request, Common Stock certificates in an appropriate amount.

8. Restricted Stock Awards

Section 8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be
granted to any Eligible Person selected by the Committee. The Committee may
require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Award. The Committee may provide in an
Award Agreement for the payment of dividends and distributions to the
Participant at such times as paid to stockholders generally or at the times of
vesting or other payment of the Restricted Stock Award. If any dividends or
distributions are paid in stock while a Restricted Stock Award is subject to
restrictions under Section 8.3 of the Plan or Code Section 162(m), the dividends
or other distributions shares shall be subject to the same restrictions on
transferability as the shares of Common Stock to which they were paid unless
otherwise set forth in the Award Agreement. The Committee may also subject the
grant of any Restricted Stock Award to the execution of a voting agreement with
the Company or with any Affiliate of the Company.

Section 8.2 Vesting Requirements. The restrictions imposed on shares of Common
Stock granted under a Restricted Stock Award shall lapse in accordance with the
vesting requirements specified by the Committee in the Award Agreement. Upon
vesting of a Restricted Stock Award, such Award shall be subject to the tax
withholding requirement set forth in Section 15.5. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant with the Company or its Subsidiaries for a specified time period (or
periods) or on the attainment of a specified performance goal (or goals)
established by the Committee in its discretion. The Committee may, in its
discretion, accelerate the vesting of a Restricted Stock Award at any time. If
the vesting requirements of a Restricted Stock Award shall not be satisfied, the
Award shall be forfeited and the shares of Common Stock subject to the Award
shall be returned to the Company. In the event that the Participant paid any
purchase price with respect to such forfeited shares, unless otherwise provided
by the Committee in an Award Agreement, the Company will refund to the
Participant the lesser of (i) such purchase price and (ii) the Fair Market Value
of such shares on the date of forfeiture.

Section 8.3 Restrictions. Shares granted under any Restricted Stock Award may
not be transferred, assigned or subject to any encumbrance, pledge, or charge
until all applicable restrictions are removed or have expired, unless otherwise
allowed by the Committee. The Committee may require in an Award Agreement that
certificates representing the shares granted under a Restricted Stock Award bear
a legend making appropriate reference to the restrictions imposed, and that
certificates representing the shares granted or sold under a Restricted Stock
Award will remain in the physical custody of an escrow holder until all
restrictions are removed or have expired.

Section 8.4 Rights as Stockholder. Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, the Participant to whom a
Restricted Stock Award is made shall have all rights of a



--------------------------------------------------------------------------------

stockholder with respect to the shares granted to the Participant under the
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto, unless the
Committee determines otherwise at the time the Restricted Stock Award is
granted.

Section 8.5 Section 83(b) Election. If a Participant makes an election pursuant
to Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company (directed to the Secretary thereof) and with the
Internal Revenue Service, in accordance with the regulations under Section 83 of
the Code. The Committee may provide in an Award Agreement that the Restricted
Stock Award is conditioned upon the Participant’s making or refraining from
making an election with respect to the Award under Section 83(b) of the Code.

9. Stock Unit Awards

Section 9.1 Grant of Stock Unit Awards. A Stock Unit Award may be granted to any
Eligible Person selected by the Committee. The value of each stock unit under a
Stock Unit Award is equal to the Fair Market Value of the Common Stock on the
applicable date or time period of determination, as specified by the Committee.
A Stock Unit Award shall be subject to such restrictions and conditions as the
Committee shall determine. A Stock Unit Award may be granted together with a
dividend equivalent right with respect to the shares of Common Stock subject to
the Award, which may be accumulated and may be deemed reinvested in additional
stock units, as determined by the Committee in its discretion. If any dividend
equivalents are paid while a Stock Unit Award is subject to restrictions under
Section 9 of the Plan or Code Section 162(m), the dividend equivalents shall be
subject to the same restrictions on transferability as the Stock Units to which
they were paid, unless otherwise set forth in the Award Agreement.

Section 9.2 Vesting of Stock Unit Awards. On the Date of Grant, the Committee
shall, in its discretion, determine any vesting requirements with respect to a
Stock Unit Award, which shall be set forth in the Award Agreement. The
requirements for vesting of a Stock Unit Award may be based on the continued
Service of the Participant with the Company or its Subsidiaries for a specified
time period (or periods) or on the attainment of a specified performance goal
(or goals) established by the Committee in its discretion. The Committee may, in
its discretion, accelerate the vesting of a Stock Unit Award at any time. A
Stock Unit Award may also be granted on a fully vested basis, with a deferred
payment date as may be determined by the Committee or elected by the Participant
in accordance with rules established by the Committee.

Section 9.3 Payment of Stock Unit Awards. A Stock Unit Award shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Stock Unit Award may be made, at the discretion of the
Committee, in cash or in shares of Common Stock, or in a combination thereof as
described in the Award Agreement, subject to applicable tax withholding
requirements set forth in Section 17.5. Any cash payment of a Stock Unit Award
shall be made based upon the Fair Market Value of the Common Stock, determined
on such date or over such time period as determined by the Committee.
Notwithstanding the foregoing, unless specified otherwise in the Award
Agreement, any Stock Unit, whether settled in Common Stock or cash, shall be
paid no later than two and one-half months after the later of the calendar year
or fiscal year in which the Stock Units vest. If Stock Unit Awards are settled
in shares of Common Stock, then as soon as practicable following the date of
settlement the Company shall deliver to the Participant evidence of book entry
shares of Common Stock, or upon the Participant’s request, Common Stock
certificates in an appropriate amount.

10. Performance Shares

Section 10.1 Grant of Performance Shares. Performance Shares may be granted to
any Eligible Person selected by the Committee. A Performance Share Award shall
be subject to such restrictions and condition as the Committee shall specify. A
Performance Share Award may be granted with a dividend equivalent right with
respect to the shares of Common Stock subject to the Award, which may be
accumulated and may be deemed reinvested in additional stock units, as
determined by the Committee in its discretion.

Section 10.2 Value of Performance Shares. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date. The
Committee shall set performance goals in its discretion that,



--------------------------------------------------------------------------------

depending on the extent to which they are met over a specified time period,
shall determine the number of Performance Shares that shall be paid to a
Participant.

Section 10.3 Earning of Performance Shares. After the applicable time period has
ended, the number of Performance Shares earned by the Participant over such time
period shall be determined as a function of the extent to which the applicable
corresponding performance goals have been achieved. This determination shall be
made solely by the Committee. The Committee may, in its discretion, waive any
performance or vesting conditions relating to a Performance Share Award.

Section 10.4 Form and Timing of Payment of Performance Shares. The Committee
shall pay at the close of the applicable Performance Period, or as soon as
practicable thereafter, any earned Performance Shares in the form of cash or in
shares of Common Stock or in a combination thereof, as specified in a
Participant’s Award Agreement, subject to applicable tax withholding
requirements set forth in Section 17.5. Notwithstanding the foregoing, unless
specified otherwise in the Award Agreement, all Performance Shares shall be paid
no later than two and one-half months following the later of the calendar year
or fiscal year in which such Performance Shares vest. Any shares of Common Stock
paid to a Participant under this Section 10.4 may be subject to any restrictions
deemed appropriate by the Committee. If Performance Shares are settled in shares
of Common Stock, then as soon as practicable following the date of settlement
the Company shall deliver to the Participant evidence of book entry shares of
Common Stock, or upon the Participant’s request, Common Stock certificates in an
appropriate amount.

11. Performance Units

Section 11.1 Grant of Performance Units. Performance Units may be granted to any
Eligible Person selected by the Committee. A Performance Unit Award shall be
subject to such restrictions and condition as the Committee shall specify in a
Participant’s Award Agreement.

Section 11.2 Value of Performance Units. Each Performance Unit shall have an
initial notional value equal to a dollar amount determined by the Committee, in
its sole discretion. The Committee shall set performance goals in its discretion
that, depending on the extent to which they are met over a specified time
period, will determine the number of Performance Units that shall be settled and
paid to the Participant.

Section 11.3 Earning of Performance Units. After the applicable time period has
ended, the number of Performance Units earned by the Participant, and the amount
payable in cash, in shares or in a combination thereof, over such time period
shall be determined as a function of the extent to which the applicable
corresponding performance goals have been achieved. This determination shall be
made solely by the Committee. The Committee may, in its discretion, waive any
performance or vesting conditions relating to a Performance Unit Award.

Section 11.4 Form and Timing of Payment of Performance Units. The Committee
shall pay at the close of the applicable Performance Period, or as soon as
practicable thereafter, any earned Performance Units in the form of cash or in
shares of Common Stock or in a combination thereof, as specified in a
Participant’s Award Agreement, subject to applicable tax withholding
requirements set forth in Section 17.5. Notwithstanding the foregoing, unless
specified otherwise in the Award Agreement, all Performance Units shall be paid
no later than two and one-half months following the later of the calendar year
or fiscal year in which such Performance Units vest. Any shares of Common Stock
paid to a Participant under this Section 11.4 may be subject to any restrictions
deemed appropriate by the Committee. If Performance Units are settled in shares
of Common Stock, then as soon as practicable following the date of settlement
the Company shall deliver to the Participant evidence of book entry shares of
Common Stock, or upon the Participant’s request, Common Stock certificates in an
appropriate amount.

12. Incentive Bonus Awards

Section 12.1 Incentive Bonus Awards. The Committee, at its discretion, may grant
Incentive Bonus Awards to such Participants as it may designate from time to
time. The terms of a Participant’s Incentive Bonus Award shall be set forth in
the Participant’s Award Agreement. Each Award Agreement shall specify such
general terms and conditions as the Committee shall determine.



--------------------------------------------------------------------------------

Section 12.2 Incentive Bonus Award Performance Criteria. The determination of
Incentive Bonus Awards for a given year or years may be based upon the
attainment of specified levels of Company or Subsidiary performance as measured
by pre-established, objective performance criteria determined at the discretion
of the Committee, including any or all of the Performance Measures set forth in
Exhibit A hereto. The Committee shall (i) select those Participants who shall be
eligible to receive an Incentive Bonus Award, (ii) determine the performance
period, (iii) determine target levels of performance, and (iv) determine the
level of Incentive Bonus Award to be paid to each selected Participant upon the
achievement of each performance level. The Committee generally shall make the
foregoing determinations prior to the commencement of services to which an
Incentive Bonus Award relates (or for Incentive Bonus Awards intended to satisfy
Code Section 162(m), within the permissible time period established for
exemption under Code Section 162(m) and the regulations promulgated thereunder),
to the extent applicable, and while the outcome of the performance goals and
targets is uncertain.

Section 12.3 Payment of Incentive Bonus Awards.

(a) Incentive Bonus Awards shall be paid in cash or Common Stock, as set forth
in a Participant’s Award Agreement. Payments shall be made following a
determination by the Committee that the performance targets were attained and
shall be made within two and one-half months after the later of the end of the
fiscal or calendar year in which the Incentive Award is no longer subject to a
substantial risk of forfeiture.

(b) The amount of an Incentive Bonus Award to be paid upon the attainment of
each targeted level of performance shall equal a percentage of a Participant’s
base salary for the fiscal year, a fixed dollar amount, or such other formula,
as determined by the Committee.

13. Other Cash-Based Awards and Other Stock-Based Awards

Section 13.1 Other Cash-Based and Stock-Based Awards. The Committee may grant
other types of equity-based or equity-related Awards not otherwise described by
the terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual shares
of Common Stock to a Participant, or payment in cash or otherwise of amounts
based on the value of shares of Common Stock. In addition, the Committee, at any
time and from time to time, may grant Cash-Based Awards to a Participant in such
amounts and upon such terms as the Committee shall determine, in its sole
discretion.

Section 13.2 Value of Cash-Based Awards and Other Stock-Based Awards. Each Other
Stock-Based Award shall be expressed in terms of shares of Common Stock or units
based on shares of Common Stock, as determined by the Committee, in its sole
discretion. Each Other Cash-Based Award shall specify a payment amount or
payment range as determined by the Committee, in its sole discretion. If the
Committee exercises its discretion to establish performance goals, the value of
Other Cash-Based Awards that shall be paid to the Participant will depend on the
extent to which such performance goals are met.

Section 13.3 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment,
if any, with respect to Other Cash-Based Awards and Other Stock-Based Award
shall be made in accordance with the terms of the Award, in cash or Shares as
the Committee determines.

14. Code Section 162(m) Awards.

Section 14.1 Awards Granted Under Code Section 162(m). The Committee, at its
discretion, may designate that a Restricted Stock, Stock Unit, Performance
Share, Performance Unit, Incentive Bonus, Other Stock Award or Other Cash Award
shall be granted as a Code Section 162(m) Award. Such an Award must comply with
the following additional requirements, which shall control over any other
provision that pertains to such Award.

Section 14.2 Performance Measures.

(a) Each Code Section 162(m) Award shall be based upon the attainment of
specified levels of pre-established, objective Performance Measures that are
intended to satisfy the performance based



--------------------------------------------------------------------------------

compensation exemption requirements of Code Section 162(m) and the regulations
promulgated thereunder. Further, at the discretion of the Committee, an Award
also may be subject to goals and restrictions in addition to the Performance
Measures.

(b) “Performance Measures” means the measures of performance of the Company and
its Subsidiaries used to determine a Participant’s entitlement to an Award under
the Plan. Such performance measures shall have the same meanings as used in the
Company’s financial statements, or, if such terms are not used in the Company’s
financial statements, they shall have the meaning applied pursuant to generally
accepted accounting principles, or as used generally in the Company’s industry.
Performance Measures shall be calculated with respect to the Company and each
Subsidiary consolidated therewith for financial reporting purposes or such
division or other business unit as may be selected by the Committee. For
purposes of the Plan, the Performance Measures shall be calculated in accordance
with generally accepted accounting principles to the extent applicable, but,
unless otherwise determined by the Committee, prior to the accrual or payment of
any Award under this Plan for the same performance period and excluding the
effect (whether positive or negative) of any change in accounting standards or
any extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the performance goals. Performance Measures
shall be based on one or more of the criteria set forth in Exhibit A which is
hereby incorporated by reference, as determined by the Committee.

(c) For each Code Section 162(m) Award, the Committee shall (i) select the
Participant who shall be eligible to receive a Code Section 162(m) Award,
(ii) determine the applicable performance period, (iii) determine the target
levels of the Company or Subsidiary Performance Measures, and (iv) determine the
number of shares of Common Stock or cash or other property (or combination
thereof) subject to an Award to be paid to each selected Participant. The
Committee shall make the foregoing determinations prior to the commencement of
services to which an Award relates (or within the permissible time period
established under Code Section 162(m)) and while the outcome of the performance
goals and targets is uncertain.

Section 14.3 Attainment of Code Section 162(m) Goals.

(a) After each performance period, the Committee shall certify in writing (which
may include the written minutes for any meeting of the Committee): (i) if the
Company has attained the performance targets, and (ii) the number of shares
pursuant to the Award that are to become freely transferable, if applicable, or
the cash or other property payable under the Award. The Committee shall have no
discretion to waive all or part of the conditions, goals and restrictions
applicable to the receipt of full or partial payment of an Award except in the
case of a Change in Control of the Corporation or the death or Disability of a
Participant.

(b) Notwithstanding the foregoing, the Committee may, in its discretion, reduce
any Award based on such factors as may be determined by the Committee,
including, without limitation, a determination by the Committee that such a
reduction is appropriate in light of pay practices of competitors, or the
performance of the Company, a Subsidiary or a Participant relative to the
performance of competitors, or performance with respect to the Company’s
strategic business goals.

Section 14.4 Individual Participant Limitations. Subject to adjustment as
provided in Section 4.2, with respect to Awards intended to be Code
Section 162(m) Awards and Stock Option and Stock Appreciation Rights Awards
intended to be exempt from the deductibility limitation in Code Section 162(m),
(i) no Participant in any one fiscal year of the Company may be granted
(x) Stock Options or Stock Appreciation Rights with respect to more than 250,000
shares of Common Stock in the aggregate, and (y) Restricted Stock, Stock Units,
Performance Shares Awards, Incentive Bonus Awards and Other Stock Based Awards
that are denominated in shares of Common Stock with respect to more than 250,000
shares in the aggregate, and (ii) the maximum dollar value payable to any
Participant in any one (1) fiscal year of the Company with respect to Stock
Units, Performance Units or Incentive Bonus Awards or Other Stock-Based Awards
that may be settled in cash or other property (other than Common Stock) is
$500,000. If an Award is cancelled, the cancelled Award shall continue to be
counted towards the applicable limitations.

15. Change in Control

Section 15.1 Effect of Change in Control. The Committee may, at the time of the
grant of an Award and as set forth in an Award Agreement, provide for the effect
of a “Change in Control” on an Award. Such provisions



--------------------------------------------------------------------------------

may include any one or more of the following: (i) the acceleration or extension
of time periods for purposes of exercising, vesting in, or realizing gain from
any Award, (ii) the elimination or modification of performance or other
conditions related to the payment or other rights under an Award,
(iii) provision for the cash settlement of an Award for an equivalent cash
value, as determined by the Committee, or (iv) such other modification or
adjustment to an Award as the Committee deems appropriate to maintain and
protect the rights and interests of Participants upon or following a Change in
Control. To the extent necessary for compliance with Section 409A of the Code,
an Award Agreement shall provide that an Award subject to the requirements of
Section 409A that would otherwise become payable upon a Change in Control shall
only become payable to the extent that the requirements for a “change in
control” for purposes of Section 409A have been satisfied.

Notwithstanding anything to the contrary set forth in the Plan, unless otherwise
provided by an Award Agreement, upon or in anticipation of any Change in
Control, the Committee may, in its sole and absolute discretion and without the
need for the consent of any Participant, take one or more of the following
actions contingent upon the occurrence of that Change in Control: (i) cause any
or all outstanding Stock Options and Stock Appreciation Rights held by
Participants affected by the Change in Control to become vested and immediately
exercisable, in whole or in part; (ii) cause any or all outstanding Restricted
Stock, Stock Units, Performance Shares, Performance Units, Incentive Bonus Award
and any other Award held by Participants affected by the Change in Control to
become non-forfeitable, in whole or in part; (iii) cancel any Stock Option or
Stock Appreciation Right in exchange for a substitute option in a manner
consistent with the requirements of Treasury Regulation. §1.424-1(a)
(notwithstanding the fact that the original Stock Option may never have been
intended to satisfy the requirements for treatment as an Incentive Stock
Option); (iv) cancel any Restricted Stock, Stock Units, Performance Shares or
Performance Units held by a Participant in exchange for restricted stock or
performance shares of or stock or performance units in respect of the capital
stock of any successor corporation; (v) redeem any Restricted Stock held by a
Participant affected by the Change in Control for cash and/or other substitute
consideration with a value equal to the Fair Market Value of an unrestricted
share of Common Stock on the date of the Change in Control; (vi) cancel any
Stock Option or Stock Appreciation Right held by a Participant affected by the
Change in Control in exchange for cash and/or other substitute consideration
with a value equal to (A) the number of shares of Common Stock subject to that
Stock Option or Stock Appreciation Right, multiplied by (B) the difference, if
any, between the Fair Market Value per share of Common Stock on the date of the
Change in Control and the exercise price of that Stock Option or Stock
Appreciation Right; provided, that if the Fair Market Value per share of Common
Stock on the date of the Change in Control does not exceed the exercise price of
any such Stock Option or Stock Appreciation Right, the Committee may cancel that
Stock Option or Stock Appreciation Right without any payment of consideration
therefor; (vii) cancel any Stock Unit or Performance Unit held by a Participant
affected by the Change in Control in exchange for cash and/or other substitute
consideration with a value equal to the Fair Market Value per share of Common
Stock on the date of the Change in Control (provided that such cancelation and
exchange does not violate Section 409A of the Code); or (ix) make such other
modifications, adjustments or amendments to outstanding Awards or this Plan as
the Committee deems necessary or appropriate.

16. General Provisions

Section 16.1 Award Agreement. To the extent deemed necessary by the Committee,
an Award under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units subject to the Award, the exercise price, base price, or
purchase price of the Award, the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of termination of Service under
certain circumstances. The Award Agreement shall be subject to and incorporate,
by reference or otherwise, all of the applicable terms and conditions of the
Plan, and may also set forth other terms and conditions applicable to the Award
as determined by the Committee consistent with the limitations of the Plan.
Award Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code. The grant of an Award under the Plan shall not confer any rights
upon the Participant holding such Award other than such terms, and subject to
such conditions, as are specified in the Plan as being applicable to such type
of Award (or to all Awards) or as are expressly set forth in the Award
Agreement.



--------------------------------------------------------------------------------

Section 16.2 Forfeiture Events/Representations. The Committee may specify in an
Award Agreement at the time of the Award that the Participant’s rights, payments
and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of Service for cause, violation of material Company policies, breach
of noncompetition, confidentiality or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company. The Committee may also specify in an
Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be conditioned upon the Participant making a
representation regarding compliance with noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant and providing that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment on account of a
breach of such representation.

Section 16.3 No Assignment or Transfer; Beneficiaries.

(a) Awards under the Plan shall not be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution, and
shall not be subject in any manner to assignment, alienation, pledge,
encumbrance or charge. Notwithstanding the foregoing, the Committee may provide
in an Award Agreement that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.
During the lifetime of a Participant, an Award shall be exercised only by such
Participant or such Participant’s guardian or legal representative. In the event
of a Participant’s death, an Award may, to the extent permitted by the Award
Agreement, be exercised by the Participant’s beneficiary as designated by the
Participant in the manner prescribed by the Committee or, in the absence of an
authorized beneficiary designation, by the legatee of such Award under the
Participant’s will or by the Participant’s estate in accordance with the
Participant’s will or the laws of descent and distribution, in each case in the
same manner and to the same extent that such Award was exercisable by the
Participant on the date of the Participant’s death.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 16.3 to the contrary, the Committee may in its discretion provide in an
Award Agreement that an Award in the form of a Nonqualified Stock Option,
share-settled Stock Appreciation Right, Restricted Stock, Performance Share or
share-settled Other Stock-Based Award may be transferred, on such terms and
conditions as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions. Any transferee of the Participant’s rights shall
succeed and be subject to all of the terms of the applicable Award Agreement and
the Plan. “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

Section 16.4 Rights as Stockholder. A Participant shall have no rights as a
holder of shares of Common Stock with respect to any unissued securities covered
by an Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.2 hereof, no adjustment or other
provision shall be made for dividends or other stockholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights.

Section 16.5 Employment or Service. Nothing in the Plan, in the grant of any
Award or in any Award Agreement shall confer upon any Eligible Person or
Participant any right to continue in the Service of the Company or any of its
Subsidiaries, or interfere in any way with the right of the Company or any of
its Subsidiaries to terminate the employment or other service relationship of an
Eligible Person or Participant for any reason at any time.

Section 16.6 Fractional Shares. In the case of any fractional share or unit
resulting from the grant, vesting, payment or crediting of dividends or dividend
equivalents under an Award, the Committee shall have the



--------------------------------------------------------------------------------

discretionary authority to (i) disregard such fractional share or unit,
(ii) round such fractional share or unit to the nearest lower or higher whole
share or unit, or (iii) convert such fractional share or unit into a right to
receive a cash payment.

Section 16.7 Other Compensation and Benefit Plans. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or any Subsidiary, including, without
limitation, under any bonus, pension, profit-sharing, life insurance, salary
continuation or severance benefits plan, except to the extent specifically
provided by the terms of any such plan.

Section 16.8 Plan Binding on Transferees. The Plan shall be binding upon the
Company, its transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries. In
addition, all obligations of the Company under this Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Section 16.9 Foreign Jurisdictions. The Committee may adopt, amend and terminate
such arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.

Section 16.10 Substitute Awards in Corporate Transactions. Nothing contained in
the Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose. Any shares of Common
Stock subject to these substitute Awards shall not be counted against any of the
maximum share limitations set forth in the Plan.

17. Legal Compliance

Section 17.1 Securities Laws. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act,
as amended, under the requirements of any exchange upon which such shares of the
same class are then listed, and under any blue sky or other securities laws
applicable to such shares. The Committee may also require the Participant to
represent and warrant at the time of issuance or transfer that the shares of
Common Stock are being acquired only for investment purposes and without any
current intention to sell or distribute such shares. All Common Stock issued
pursuant to the terms of this Plan shall constitute “restricted securities,” as
that term is defined in Rule 144 promulgated pursuant to the Securities Act, and
may not be transferred except in compliance herewith and with the registration
requirements of the Securities Act or an exemption therefrom. Certificates
representing Common Stock acquired pursuant to an Award may bear such legend as
the Company may consider appropriate under the circumstances.



--------------------------------------------------------------------------------

Section 17.2 Incentive Arrangement. The Plan is designed to provide an ongoing,
pecuniary incentive for Participants to produce their best efforts to increase
the value of the Company. The Plan is not intended to provide retirement income
or to defer the receipt of payments hereunder to the termination of a
Participant’s employment or beyond. The Plan is thus intended not to be a
pension or welfare benefit plan that is subject to Employee Retirement Income
Security Act of 1974 (“ERISA”), and shall be construed accordingly. All
interpretations and determinations hereunder shall be made on a basis consistent
with the Plan’s status as not an employee benefit plan subject to ERISA.

Section 17.3 Unfunded Plan. The adoption of the Plan and any reservation of
shares of Common Stock or cash amounts by the Company to discharge its
obligations hereunder shall not be deemed to create a trust or other funded
arrangement. Except upon the issuance of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.

Section 17.4 Section 409A Compliance. To the extent applicable, it is intended
that the Plan and all Awards hereunder comply with the requirements of
Section 409A of the Code or an exemption thereto, and the Plan and all Award
Agreements shall be interpreted and applied by the Committee in a manner
consistent with this intent in order to avoid the imposition of any additional
tax under Section 409A of the Code. Notwithstanding anything in the Plan to the
contrary, in the event that any provision of the Plan or an Award Agreement is
determined by the Committee, in its sole discretion, to not comply with the
requirements of Section 409A of the Code or an exemption thereto, the Committee
shall, in its sole discretion, have the authority to take such actions and to
make such interpretations or changes to the Plan or an Award Agreement as the
Committee deems necessary, regardless of whether such actions, interpretations
or changes shall adversely affect a Participant, subject to the limitations, if
any, of applicable law. In no event whatsoever shall the Company be liable for
any additional tax, interest or penalties that may be imposed on any Participant
by Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code.

Section 17.5 Tax Withholding.

(a) The Company shall have the power and the right to deduct or withhold, or
require a participant to remit to the Company, the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan, but in no event shall such deduction or withholding or remittance
exceed the minimum statutory withholding requirements. Notwithstanding the
foregoing, if a minimum statutory amount of withholding does not apply under the
laws of any foreign jurisdiction, the Company may withhold such amount for
remittance to the applicable taxing authority of such jurisdiction as the
Company determines in its discretion, uniformly applied, to be appropriate.

(b) A Participant may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock or have shares of stock withheld from
the exercise, provided that the shares have an aggregate Fair Market Value
sufficient to satisfy in whole or in part the applicable withholding taxes. The
broker-assisted exercise procedure described in Section 6.5 may also be utilized
to satisfy the withholding requirements related to the exercise of a Stock
Option.

(c) Notwithstanding the foregoing, a Participant may not use shares of Common
Stock to satisfy the withholding requirements to the extent that (i) there is a
substantial likelihood that the use of such form of payment or the timing of
such form of payment would subject the Participant to a substantial risk of
liability under Section 16 of the Exchange Act; or (ii) such withholding would
constitute a violation of the provisions of any law or regulation (including the
Sarbanes-Oxley Act of 2002).

Section 17.6 No Guarantee of Tax Consequences. Neither the Company, the Board,
the Committee nor any other Person make any commitment or guarantee that any
federal, state, local or foreign tax treatment will apply or be available to any
Participant or any other person hereunder.



--------------------------------------------------------------------------------

Section 17.7 Severability. If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

Section 17.8 Stock Certificates; Book Entry Form. Notwithstanding any provision
of the Plan to the contrary, unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, any obligation set forth in
the Plan pertaining to the delivery or issuance of stock certificates evidencing
shares of Common Stock may be satisfied by having issuance and/or ownership of
such shares recorded on the books and records of the Company (or, as applicable,
its transfer agent or stock plan administrator).

Section 17.9 Governing Law. The Plan and all rights hereunder shall be subject
to and interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

18. Recoupment of Awards

Section 18.1 Recoupment. Notwithstanding anything contained in the Plan or in an
instrument evidencing an Award, each Award granted or made under the Plan shall
be subject, in the discretion of the Committee, to Termination, Rescission,
Recapture and/or Reimbursement (each as defined below) if –

(i) the granting, vesting, or payment of such Award (or portion thereof) was
predicated upon the achievement of certain financial results or other
performance criteria;

(ii) in the Committee’s view the Participant either benefited from a calculation
that later proves to be materially inaccurate, or engaged in one or more
material acts of fraud or misconduct that caused or partially caused the need
for a financial restatement by the Company or any of its Affiliates; and

(iii) a lower granting, vesting, or payment of or with respect to such Award
would have occurred based on a correct calculation or upon restated financial
results or other performance criteria.

For purposes of the foregoing, the following terms shall have the assigned
meanings:

(a) “Termination” means the termination, forfeiture or cancelation, in whole or
in part, of any outstanding, unexercised, unexpired or unpaid Award.

(b) “Rescission” means the rescission or revocation of any exercise, payment or
delivery pursuant to the Award.

(c) “Recapture” means the recapture of any property or proceeds from a
Participant’s sale or other disposition of shares of Common Stock issued
pursuant to or in connection with an Award.

(d) “Reimbursement” means the reimbursement to the Company for any gains
realized by a Participant or beneficiary with respect to the exercise of an
Option.

In each instance, the Committee will, to the extent practicable and allowable
under applicable laws, require Termination, Rescission, Recapture and/or
Reimbursement relating to, any Award granted to a Participant as is appropriate
under the circumstances. In addition and without limitation of the foregoing,
any amounts paid hereunder shall be subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any “clawback” policy adopted by the Company or as is
otherwise required by applicable law or stock exchange listing condition.

19. Effective Date, Amendment and Termination

Section 19.1 Effective Date. The Plan, as amended and restated, shall become
effective immediately upon approval of the Plan by the Board, subject to
approval of the Plan, as amended and restated, by the shareholders of the
Company within twelve months after the date of approval of the Plan by the
Board.



--------------------------------------------------------------------------------

Section 19.2 Amendment; Termination. The Board may suspend or terminate the Plan
(or any portion thereof) at any time and may amend the Plan at any time and from
time to time in such respects as the Board may deem advisable or in the best
interests of the Company or any Subsidiary. No such amendment, suspension or
termination shall materially and adversely affect the rights of any Participant
under any outstanding Awards, without the consent of such Participant. The Plan
will continue in effect until terminated in accordance with this Section 19.2;
provided, however, that no Award will be granted hereunder on or after the 10th
anniversary of the date of the adoption by the Board of the amended and restated
Plan.

.  .  .

ADOPTION AND APPROVAL OF PLAN

Date Plan initially adopted by Board: June 30, 2011

Date Plan initially approved by Shareholders: December 5, 2011

Initial effective date of Plan: June 30, 2011

Date Amended and Restated Plan adopted by Board: March 20, 2014

Date Amended and Restated Plan adopted by Shareholders: May 22, 2014

Effective Date of Plan as Amended and Restated: March 20, 2014



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE MEASURES

Code Section 162(m) Awards shall be based on the attainment of objective
performance goals that are established by the Committee and relate to one or
more Performance Measures, in each case on specified date or over any period, up
to 10 years, as determined by the Committee.

“Performance Measures” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Subsidiary or any
division or operating unit thereof:

 

  •   pre-tax income,

 

  •   after-tax income,

 

  •   net income (meaning net income as reflected in the Company’s financial
reports for the applicable period, on an aggregate, diluted and/or per share
basis, or economic net income),

 

  •   operating income or profit,

 

  •   cash flow, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital,

 

  •   earnings per share (basic or diluted),

 

  •   return on equity,

 

  •   returns on sales or revenues,

 

  •   return on invested capital or assets (gross or net),

 

  •   cash, funds or earnings available for distribution,

 

  •   appreciation in the fair market value of the Common Stock,

 

  •   operating expenses,

 

  •   implementation or completion of critical projects or processes,

 

  •   return on investment,

 

  •   total return to stockholders (meaning the aggregate Common Stock price
appreciation and dividends paid (assuming full reinvestment of dividends) during
the applicable period),

 

  •   net earnings growth,

 

  •   return measures (including but not limited to return on assets, capital,
equity, or sales),

 

  •   increase in revenues,

 

  •   the Company’s published ranking against its peer group of pharmaceutical
companies based on total stockholder return,

 

  •   net earnings,

 

  •   changes (or the absence of changes) in the per share price of the
Company’s Common Stock,

 

  •   clinical or regulatory milestones,

 

  •   earnings before or after any one or more of the following items: interest,
taxes, depreciation or amortization, as reflected in the Company’s financial
reports for the applicable period,

 

  •   total revenue growth (meaning the increase in total revenues after the
date of grant of an award and during the applicable period, as reflected in the
Company’s financial reports for the applicable period),

 

  •   economic value created,



--------------------------------------------------------------------------------

  •   operating margin or profit margin,

 

  •   Share price or total shareholder return,

 

  •   cost targets, reductions and savings, productivity and efficiencies,

 

  •   strategic business criteria, consisting of one or more objectives based on
meeting objectively determinable criteria: specified market penetration,
geographic business expansion, investor satisfaction, employee satisfaction,
human resources management, supervision of litigation, information technology,
and goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons,

 

  •   objectively determinable personal or professional objectives, including
any of the following performance goals: the implementation of policies and
plans, the negotiation of transactions, the development of long term business
goals, formation of joint ventures, research or development collaborations, and
the completion of other corporate transactions, and

 

  •   any combination of, or a specified increase or improvement in, any of the
foregoing.

Where applicable, the Performance Measures may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company, a Subsidiary or affiliate, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee.

The Performance Measures may include a threshold level of performance below
which no payment shall be made (or no vesting shall occur), levels of
performance at which specified payments shall be made (or specified vesting
shall occur), and a maximum level of performance above which no additional
payment shall be made (or at which full vesting shall occur).

Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to stockholders.

To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the performance goals, for each
fiscal year of the Company, the Committee shall have the authority to make
equitable adjustments to the Performance Measures in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or affiliate or the
financial statements of the Company or any Subsidiary or affiliate and may
provide for objectively determinable adjustments, as determined in accordance
with GAAP, to any of the Performance Measures described above for one or more of
the items of gain, loss, profit or expense: (A) determined to be extraordinary
or unusual in nature or infrequent in occurrence, (B) related to the disposal of
a segment of a business, (C) related to a change in accounting principle under
GAAP or a change in applicable laws or regulations, (D) related to discontinued
operations that do not qualify as a segment of a business under GAAP, and
(E) attributable to the business operations of any entity acquired by the
Company during the fiscal year.